Title: To George Washington from Stephen Parker, 15 January 1776
From: Parker, Stephen
To: Washington, George



Yarmouth Nova Scotia15th Jany 1776
May it please your Excellency

Impelled by the triple tyes of affection for my Country, Attachment to Liberty, and concern for my family Interest and place of residence, I am embolden’d to break thro’ the rules of formality, and inform your Excellency, that at Annapolis in this Government, a schooner with hands impressed, which had two Cask of Powder, and an equivalent in ball, ship’d by some officers in the Governments service, was sent to St Johns river, with

orders to put the Powder, Ball, &c. into the hands of the savages there, and stir them up to cut off the inhabitants of Mechias, having an Officer on board to whose care the matter was committed, Thrice they put out of the harbour & by violent winds, were drove back, the last time the vessel narrowly escaped being lost, which adverse Providence has induced them to lay by their design at present. At the sameplace a Ship of Six hundred tons, collecting stores for Boston, was lately cast away with entire loss of vessel & Cargo—This intelligence may be relyed on.
Altho I am from circumstances, disagreably here at Present, my most fervent wishes are, that the noble struggles for American Liberty may be succeeded; That your Excellency may recieve all Wisdom, Valour, and Protection, in your exalted station, from the Supreme Parent of those Blessings, and be the happy Instrument of bringing our present distresses to an honorable, speedy, and effectual close, is the unfeigned prayer, of Your Excellencys most obedient devoted humble servant

Stephen Parker

